OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:		
Canceled Claims 2-3, 13-14 and 22;
Claim 4, line 1, replaced “of claim 3” with -- of claim 1 --;
Claim 7, line 3, replaced “an outermost sidewall” with -- the outermost sidewall --;
Claim 11, line 5, replaced “bottom surface” with -- bottom surface of the bottom electrode --;
Claim 15, line 1, replaced “of claim 13” with -- of claim 12 --;	
Replaced Claims 1, 12 and 21 with the following claims:
-- 	1.	An integrated chip, comprising: 
a dielectric structure disposed over a substrate;
a plurality of lower interconnect layers disposed within the dielectric structure; 
a memory device comprising a data storage structure disposed between a bottom electrode and a top electrode, wherein the bottom electrode is electrically coupled to the plurality of lower interconnect layers; 
a sidewall spacer continuously extending from an outermost sidewall of the data storage structure to below an outermost sidewall of the bottom electrode,
wherein the sidewall spacer continuously extends from the outermost sidewall of the data storage structure to an outermost sidewall of the top electrode, and 
wherein the sidewall spacer has an interior sidewall contacting the outermost sidewall of the data storage structure and the outermost sidewall of the bottom electrode.
12.	An integrated chip, comprising: 
a lower inter-level dielectric (ILD) layer disposed over a substrate;
a lower interconnect layer disposed within the lower ILD layer; 
a lower insulating structure disposed over the lower ILD layer; 
a magnetic tunnel junction (MTJ) device comprising an MTJ disposed between a bottom electrode and a top electrode, wherein the bottom electrode is arranged on the lower interconnect layer and extends through the lower insulating structure; 
a sidewall spacer completely covering an outermost sidewall of the bottom electrode and an outermost sidewall of the MTJ, wherein the sidewall spacer contacts the outermost sidewall of the MTJ, the outermost sidewall of the bottom electrode, and a sidewall of the lower insulating structure; and 
a top electrode via etch stop layer continuously extending from an outermost sidewall of the top electrode to below the outermost sidewall of the bottom electrode.
21.	An integrated chip, comprising: 
a lower interconnect disposed within a lower inter-level dielectric (ILD) layer over a substrate; 
a lower insulating structure arranged over the lower ILD layer; 
a bottom electrode electrically coupled to the lower interconnect and extending through the lower insulating structure; 
a data storage structure disposed on the bottom electrode;
a top electrode disposed on the data storage structure; 
a sidewall spacer continuously extending along sidewalls of the data storage structure, the bottom electrode, and the lower insulating structure, wherein the sidewall spacer further extends along an outermost sidewall of the top electrode; and 
an etch stop layer continuously extending along the outermost sidewall of the top electrode and an outermost sidewall of the sidewall spacer.	--

Added Claims 24-28 as shown below:
--	24. 	The integrated chip of claim 1, wherein the top electrode via comprises a horizontally extending surface over the sidewall spacer, and a sidewall extending outward from the horizontally extending surface at a location that is directly over the sidewall spacer.
25. 	The integrated chip of claim 1, further comprising: 
a second memory device comprising a second data storage structure disposed between a second bottom electrode and a second top electrode, wherein the second bottom electrode is electrically coupled to the plurality of lower interconnect layers;
a second sidewall spacer continuously extending from an outermost sidewall of the second data storage structure to below an outermost sidewall of the second bottom electrode; and
an etch stop layer extending along sidewalls of the sidewall spacer and the second sidewall spacer, wherein the etch stop layer has a first thickness between the memory device and the second memory device and a second thickness along an outermost sidewall of the etch stop layer, the second thickness being substantially equal to the first thickness.
26.  	The integrated chip of claim 4, further comprising:
a first inter-level dielectric (ILD) layer surrounding the memory device; 
a via vertically extending through a second ILD layer outside of the first ILD layer, the via being laterally separated from the memory device by the first ILD layer and the second ILD layer,
wherein the lower insulating structure has a first non-zero thickness directly below the bottom electrode, a second non-zero thickness laterally outside of the bottom electrode and below the first ILD layer, and a third non-zero thickness below the second ILD layer, and 
wherein the first non-zero thickness is greater than the second non-zero thickness and the second non-zero thickness is larger than the third non-zero thickness.
27.  	The integrated chip of claim 12, 
wherein the sidewall spacer continuously extending from the outermost sidewall of the MTJ to below the outermost sidewall of the bottom electrode,
wherein the top electrode via etch stop layer is disposed over the sidewall spacer, and 
wherein the top electrode via etch stop layer comprises aluminum oxide.
28.  	The integrated chip of claim 21, further comprising:
an ILD layer surrounding the etch stop layer; and  
a top electrode via continuously extends from over top electrode to within the ILD layer and along one or more sidewalls the etch stop layer.	--

Authorization for this examiner’s amendment was given in a telephone interview with Jim Potashnik on March 31, 2021.
Allowance Subject Matter
Claims 1, 4-12, 15-17, 21 and 23-28 are allowed.  Following is the Examiner’s Reason for Allowance:

The closest prior art, U.S. Patent 10,644,231 to Peng et al, does not anticipate or suggest such limitations as: “wherein the sidewall spacer continuously extends from the outermost sidewall of the data storage structure to an outermost sidewall of the top electrode, and wherein the sidewall spacer has an interior sidewall contacting the outermost sidewall of the data storage structure and the outermost sidewall of the bottom electrode” (as applied to Claim 1); “a sidewall spacer completely covering an outermost sidewall of the bottom electrode and an outermost sidewall of the MTJ, wherein the sidewall spacer contacts the outermost sidewall of the MTJ, the outermost sidewall of the bottom electrode, and a sidewall of the lower insulating structure; and a top electrode via etch stop layer continuously extending from an outermost sidewall of the top electrode to below the outermost sidewall of the bottom electrode” (as applied to Claim 12); and “a sidewall spacer continuously extending along sidewalls of the data storage structure, the bottom electrode, and the lower insulating structure, wherein the sidewall spacer further extends along an outermost sidewall of the top electrode; and an etch stop layer continuously extending along the outermost sidewall of the top electrode and an outermost sidewall of the sidewall spacer” (as applied to Claim 21), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS filed on 03/05/2020 & 03/11/2021 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
April 05, 2021											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815